Exhibit 10.1

 

AMENDMENT NO. 1 TO ASSET PURCHASE AGREEMENT

This Amendment No. 1 to Asset Purchase Agreement (the “Amendment”) is made and
executed this 8th day of February, 2010 by and among Xcorporeal, Inc., a
Delaware corporation (“Xcorporeal”), Xcorporeal Operations, Inc., a Delaware
corporation and a wholly owned subsidiary of Xcorporeal (“Operations”), National
Quality Care, Inc., a Delaware corporation (“NQCI,” and together with
Xcorporeal, Operations and NQCI, “Sellers”) and Fresenius USA, Inc., a
Massachusetts corporation (“Purchaser”).  Capitalized terms not otherwise
defined herein shall have the meaning set forth in the Agreement (as defined
below).

RECITALS

A.        On December 14, 2009, Sellers and Purchaser entered into that certain
Asset Purchase Agreement (the “Agreement”) pursuant to which Purchaser will
acquire certain of the assets of Sellers.

B.         The Agreement provided that any party to the Agreement may terminate
the Agreement if the Closing has not occurred by February 28, 2010 (the
“Deadline”).

C.        On the terms and subject to the conditions set forth herein, Sellers
and Purchaser are willing to extend the Deadline to permit additional time for
Closing.

AGREEMENT

NOW THEREFORE, in consideration of the foregoing, and the representations,
warranties, and covenants set forth below, the parties hereto, intending to be
legally bound, hereby agree as follows:

1.         Amendment of Section 10.1(d).  Section 10.1(d) of the Agreement is
hereby amended and restated in its entirety to be read as follows:

(d)        by Purchaser if the Stockholder Approvals have not been obtained on
or before March 31, 2010;

2.         Amendment of Section 10.1(e). Section 10.1 of the Agreement is hereby
amended and restated in its entirety to be read as follows:

(e)        upon written notice to the other party by Purchaser or any Seller, if
the Closing has not occurred on or before March 31, 2010 and this Agreement has
not previously been terminated, provided, however that the right to terminate
the Agreement under this Section 10.1(e) shall not be available to any party if
the failure of such party to fulfill any of its obligations under this Agreement
has been the cause of, or resulted in, the failure of the Closing to occur on or
before such date.

--------------------------------------------------------------------------------



3.         Miscellaneous.

(a)  Continuing Effect. Except as expressly modified or amended by this
Amendment, all the terms and provisions of the Agreement shall remain in full
force and effect.

(b)  Governing Law. This Amendment and all actions arising out of or in
connection with this Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, without regard to the conflicts of law
provisions of the State of Delaware or of any other state.

(c)  Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same agreement. Facsimile copies of signed signature
pages will be deemed binding originals.

(Signature Page Follows)

2

 

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have caused this Amendment No.1 to Asset
Purchase Agreement to be duly executed and delivered by their proper and duly
authorized officers as of the date and year first written above.

 

SELLERS:

 

 

PURCHASE

 

XCORPOREAL, INC.

FRESENIUS USA, INC.

 

By:

/s/ Kelly McCrann

 

By:

/s/ Mohsen Reihany

Name:

Kelly McCrann

 

Name:

Mohsen Reihany

Its:

Chairman & CEO

 

Its:

Senior Advisor to Chairman of the Board

 

 

XCORPOREAL OPERATIONS, INC.

 

 

By:

/s/ Kelly McCrann

 

 

 

Name:

Kelly McCrann

 

 

 

Its:

Chairman & CEO

 

 

 

 

 

NATIONAL QUALITY CARE, INC.

 

 

By:

/s/ Robert Snukal

 

 

 

Name:

Robert Snukal

 

 

 

Its:

CEO

 

 

 

 

 

 

--------------------------------------------------------------------------------

